 Case 5:19-cv-00037-TJH-SP Document 12 Filed 02/25/19 Page 1 of 2 Page ID #:81

                                                                                               ~~~ , ~f

 1                                 2:
       Name: ~~~ f~.!
 2
                                                                                     2U19 FEB 25 PM 2~ 19
       Address: ~~C~~1`~ ~~i►~~`~ '~~5~ ~~;
 3     1~~ ~i~T~ l~ ~~ ~~~                                                           c,~.~ ~ ~::. UiS~ of ~t;~I~
                                                                                                 V € ii 51~~
 4    Phone: ~~J i~ ~Ici ~" FCX -~ ~                                               e~
 5    Fax:
 h
      In Pro Per
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
                                                            CASI NtihiBER:

10    ~j'j'iZ_~ ~/    3 ~vi.a'7tr165      ~..~--~'
                                                             ~j' l~ -cv -~cx`~37 .fir?,- `~~KX
ii
                                               Plaintiff
12                          v.
13

14
     f~~Slc~~j ~ ~D~12ca f~',Imo,i1~, l37
]5
                           Defendant(s).                           Enter document title in the space provided above)

16

ii
is    ~           +=.~5~ ~`I Mrl ~~~; ~:tw~ir~ C~~e~►~.~; ~►rc,~t~~~~=. T6 `T~
19

20

21

22

23

24

25
?h

?~

~g




                                                     Page Number

     CV-1~7 (09/09)               PI,F,ADING PAGF, FOR A SUBSEQUENT DOCUMENT
Case 5:19-cv-00037-TJH-SP Document 12 Filed 02/25/19 Page 2 of 2 Page ID #:82



February 22, 2019




Hon. Jesus G. Bernal

U nited States District Court

Central District of California




Civil Action No.: 5:19-cv-00037-JGB-SHK




Hon. Jesus G. Bernal,

In response to the subpoena for the above mentioned Civil Action, I formally oppose the disclosure of
my name and address by my ISP, Charter Communications, Inc. to the Plantiff, Strike 3 Holdings, LLC.

Yours Truly,




John Doe subscriber assigned IP address 108.185.118.137




Charter Case Number 73126

ID Number 1
